UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-26402 THE AMERICAN ENERGY GROUP, LTD. (Exact name of Registrant as specified in its charter) Nevada 87-0448843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Gorham Island Suite 303 Westport, Connecticut (Address of principal executive offices) (Zip code) 203-222-7315 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $.001 Per Share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesxNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 14, 2011, the number of Common shares outstanding was 34,385,333 Transitional Small Business Issuer Format (Check one) YesoNo x EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) on Form 10-Q/A amends the Quarterly Report of The American Energy Group, Ltd. (the “Company”) for the quarterly period ended September 30, 2011, as filed with the Securities and Exchange Commission (the “SEC”) on November 14, 2011 (the “Original Form 10-Q”).The Company is filing this Amendment solely to update management’s discussion of the Company’s liquidity and capital resources in light of the sudden cessation in November, 2011, of the royalty payments due from Hycarbex, Inc. for production from the Yasin petroleum concession block in Pakistan. This Amendment does not amend or otherwise update any other information in the Original Form 10-Q.Accordingly, this Amendment should be read in conjunction with the Original Form 10-Q and with the Company’s filings with the SEC subsequent to the Original Form 10-Q. 2 THE AMERICAN ENERGY GROUP, LTD. INDEX TO FORM 10-Q PAGE PART I-FINANCIAL INFORMATION Item 1.
